          Case 4:21-cv-00013-BSM Document 4 Filed 01/07/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

PAUL HENYARD, JR.                                                                PLAINTIFF


v.                           CASE NO. 4:21-CV-00013 BSM

LUCAS EDWARDS, et al.                                                         DEFENDANTS

                                           ORDER

       Paul Henyard, Jr.’s motion to proceed in forma pauperis [Doc. No. 1] is granted, but

he must pay the full filing fee of $350. The Court does not assess an initial partial filing fee.

Henyard’s custodian shall withdraw monthly payments in the amount of twenty percent of

the preceding month’s income credited to his account each time the account exceeds $10

until the statutory fee has been paid in full. 28 U.S.C. § 1915(b)(2). The clerk is directed to

send a copy of this order the Administrator of the Pulaski County Detention Center, 3201

West Roosevelt Road, Little Rock, Arkansas 72204.

       Henyard’s incarceration triggers automatic screening of his complaint. See 28 U.S.C.

§ 1915A. Henyard’s federal claims may not proceed while his state criminal case, State v.

Henyard, 60CR-20-3852, is ongoing. Younger v. Harris, 401 U.S. 37, 43-45 (1971);

Yamaha Motor Corporation, U.S.A. v. Stroud, 179 F.3d 598, 603-04 (8th Cir. 1999).

Accordingly, this case is stayed. Henyard can move to reopen this case after final disposition

of his state criminal case, including any appeal. Any motion to reopen must be filed within
         Case 4:21-cv-00013-BSM Document 4 Filed 01/07/21 Page 2 of 2




sixty days of that final disposition. If Henyard doesn’t file a timely motion to reopen or a

status report by December 31, 2021, then the case will be dismissed without prejudice.

       IT IS SO ORDERED this 7th day of January, 2021.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
